Citation Nr: 0843360	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hepatitis C with liver cirrhosis.  

2.  Entitlement to an evaluation in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to May 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued the assignment of 20 
percent evaluations for hypertension and hepatitis C.

The record reflects that the veteran failed to appear for an 
RO hearing scheduled for July 2006 and travel Board hearing 
scheduled for October 2006, without providing any explanation 
or showing good cause for these failures to appear or 
requesting that a hearing be scheduled.  Accordingly, the 
hearing request is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

This case was previously before the Board in February 2008 at 
which time an increased rating claim for a right knee 
disorder was adjudicated, and increased rating claims for 
hypertension and hepatitis C were remanded for additional 
evidentiary development.  The actions requested in that 
remand have been undertaken and the case has returned to the 
Board for appellate consideration of the two remaining claims 
currently in appellate status.  As discussed in that Board 
Remand, medical evidence reflects that cirrhosis has been 
diagnosed as a complication related to service-connected 
hepatitis C.  Hence, in this decision it will be considered 
as a ratable component of the service-connected hepatitis C, 
as reflected on the title page.  


FINDINGS OF FACT

1.  For the entirety of the appeal period, the veteran's 
hepatitis C with liver cirrhosis has not been productive of 
minor weight loss with hepatomegaly; or incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period; or any 
separately ratable manifestations of cirrhosis.

2.  For the entirety of the appeal period, the veteran's 
service-connected hypertension has been manifested by 
diastolic blood pressure readings which are predominantly 
below 120.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hepatitis C with liver cirrhosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.112, 4.114, Diagnostic Codes 
7312, 7354 (2008).

2.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

By letters dated in February 2004 and November 2007, the 
veteran was notified of the evidence that was necessary to 
substantiate his increased rating claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  To the extent 
that any notice was not timely, notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC), is sufficient to cure a timing defect).  Here, 
the notice provided in 2007 was followed by the subsequent 
adjudication of the claims in an SSOC dated in June 2008, 
curing any defect in the timing of the notice provided prior 
thereto.

In addition, the notice letters informed the veteran of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the respective disabilities and the effect that worsening has 
on the his employment and daily life.  The veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
veteran was provided notice of the applicable relevant 
diagnostic code provisions in the rating action issued in 
September 2004 and the claim was thereafter adjudicated by 
way of a Statement of the Case issued in May 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service treatment records, VA and private medical records 
have been obtained.  The veteran has also been afforded 
appropriate VA examinations, in 2003 and most recently in 
2008, which included clinical information pertinent to the 
adjudication of the increased rating claims.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA.

Factual Background

Service connection was established for hypertension in a 
March 1988 rating action, at which time a 10 percent rating 
was assigned.  Thereafter, a July 1991 rating action assigned 
a 20 percent evaluation effective from April 1991; a 20 
percent rating has been in effect since that time.  

Service connection was established for hepatitis C in a July 
2001 rating decision, at which time a 10 percent rating was 
assigned.  Thereafter, a March 2003 rating action assigned a 
20 percent evaluation from November 2002; a 20 percent rating 
has continued since that time.  

In December 2003, the veteran filed increased rating claims 
for both hypertension and hepatitis C.

The veteran underwent a VA examination of the liver in 2003.  
Examination revealed slight enlargement of the liver.  The 
veteran reported that he was quite fatigued; the examiner 
opined that this might be related to interferon therapy that 
the veteran was receiving.  The examiner described the 
veteran's hepatitis C as active, and moderate to severe in 
grade, with accompanying evidence of cirrhosis of the liver 
per biopsy.  The examiner opined that the etiology of the 
liver cirrhosis was undoubtedly the Hepatitis C.  

VA records dated in include an entry dated in May 2003 at 
which time a blood pressure reading of 180/140 was made and 
the veteran was sent to urgent care.  The record indicated 
that the veteran was non-compliant with his medications, 
often skipping them for 4 to 5 days at a time.  An assessment 
of uncontrolled hypertension was made and it was reported 
that blood pressure readings were much improved (147/92 and 
134/81) following the administration of medications.  A 
record dated in August 2003 indicates that the veteran was 
fairly compliant with taking his medications, and at that 
time, blood pressure readings of 134/90 and 124/84 were made.  
The veteran was seen in December 2003 for a hepatitis C 
follow-up.  The report indicated that the veteran had 
cirrhosis of the liver per liver biopsy and that he failed to 
respond to 2 courses of interferon treatment.  It was 
reported that the veteran was steadily gaining weight and his 
weight was documented as 220 pounds.   

A QTC examination was conducted in May 2004.  With respect to 
hypertension, the veteran reported that hypertension had been 
diagnosed over 20 years previously and indicated that he had 
been taking hypertensive medication for over 15 years.  A 
blood pressure reading of 170/110 was made on three separate 
readings.  The report stated that the veteran was taking four 
medications for hypertension (unspecified) and that he 
acknowledged that he was compliant in taking the medications.  
X-ray films of the chest were unremarkable.  An 
electrocardiogram (EKG) revealed right bundle branch block.  
A diagnosis of poorly controlled hypertension that had not 
caused any complications to date, was made.  

Upon examination conducted in 2004, with respect to hepatitis 
C, the veteran reported that this condition had been 
diagnosed in about 1999 and that he had undergone two courses 
of treatment with no response.  It was noted that the veteran 
was relatively asymptomatic.  The veteran's weight was 
documented as 210 pounds.  Liver function testing was normal 
except for some mildly elevated findings including SGOT 
(serum glutamic oxalo-acetic transaminase) and SGPT (serum 
glutamate pyruvate transaminase) levels.  Hepatitis 
antibodies were negative for hepatitis A and B, but were 
positive for hepatitis C.  A diagnosis of asymptomatic 
hepatitis C infection which had not responded to treatment 
was made.  

The QTC examination report indicated that the veteran was 
working full-time as a computer technician and was not 
adversely impacted industrially by his disorders.  

In a statement dated in July 2005, the veteran described 
having symptoms of losing energy, uncontrollable fatigue, and 
weight fluctuation.  

On orthopedic examination conducted in August 2005, the 
veteran's weight was documented as 199 pounds.  At that time 
his blood pressure was assessed as 135/85.

VA records dated in 2006 and 2007 include an entry dated in 
June 2006, at which time blood pressure readings of 180/110 
and 178/120 were made and poorly controlled hypertension was 
assessed.  In April 2007, blood pressure readings of 199/120 
and 165/119 were made, and it was noted that the hypertension 
was most likely due to medication non-compliance.  A July 
2007 record reflects that the veteran's weight was 191 pounds 
and that his blood pressure was 126/80.  His blood pressure 
was described as well-controlled on the current regimen.  A 
record dated in July 2007 reflects that the veteran 
complained of blurry vision assessed as presbyopia, and 
unrelated to hepatitis C.  When seen in September 2007, a 
blood pressure reading of 136/94 was made on two occasions 
and the veteran complained of headaches.  An entry dated in 
early October 2007 indicated that the veteran's headaches had 
resolved.  A later October 2007 record reflects that the 
veteran denied having symptoms of urinary incontinence, 
sexual impotence, visual impairment, weight loss, malaise or 
weakness/numbness.  It was noted that the veteran had not yet 
started treatment for hepatitis C and that he was being 
followed for treatment of hypertension which was not 
optimally controlled.  No blood pressure reading was made at 
that time.  

A VA hypertension examination was conducted in April 2008.  
The report indicated that the veteran was taking several 
prescribed medications including Fosinopril, Atenolol and 
HCTZ.  The veteran described some additional symptomatology 
including erectile dysfunction, fatigue, headaches and vision 
changes.  Blood pressure readings of: 220/110, 210/130 and 
210/120 were made at that time.  The examination revealed no 
evidence of liver enlargement (hepatosplenomegaly).   
Hypertension was diagnosed and the examiner indicated that 
this condition had no effect on the veteran's daily 
activities.  The report indicated that the veteran was not 
employed and that the primary source of his industrial 
impairment was back and leg pain.

A VA examination of the liver was conducted in May 2008.  The 
veteran complained of fatigue, but denied having symptoms of 
nausea, fever or abdominal pain.  Hepatitis C and cirrhosis 
of the liver with abnormal liver function test were 
diagnosed.  


Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

	A.  Hepatitis C

For the entirety of the appeal period, extending since the 
increased rating claim was filed in December 2003, a 20 
percent evaluation has been in effect for hepatitis C.  Under 
Diagnostic Code 7354 (for hepatitis C), a 20 percent rating 
is assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly) requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.

A 40 percent is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding onset of the disease.  38 C.F.R. § 4.112.

Upon review of the medical evidence of record, the Board 
finds that the manifestations of the veteran's service-
connected hepatitis C most closely approximate the rating 
criteria for a 20 percent rating under Diagnostic Code 7354.  
Manifestations including fatigue, malaise and the need for 
continuous medication, all consistent with the rating 
criteria supporting the assignment of a 20 percent 
evaluation, have been documented in medical records and 
reports dated from 2003 to 2008. 

However, clinical evidence dated from 2003 to 2008 fails to 
show that the veteran's hepatitis C has been productive of 
hepatomegaly, or incapacitating episodes.  Examination of 
April 2008 had revealed no evidence of liver enlargement 
(hepatosplenomegaly) and there is similarly no clinical 
indication of incapacitating episodes of hepatitis C having a 
total duration of at least four weeks, but less than six 
weeks, during the past, or any, 12-month period.  To the 
extent that some fluctuation in weight loss has been shown 
during that approximately 5 year time period, the evidence 
does not establish a showing of minor weight loss sustained 
for 3 months or longer time, together with evidence of 
hepatomegaly as required under the rating criteria.  Further, 
there has been no indication that the veteran's symptoms 
include anorexia.  

As was established in a 2003 VA examination report, cirrhosis 
of the liver has been diagnosed as a complication and 
component of the veteran's service connected hepatitis C.  
Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  It is 
clear, however, that, as indicated by Note (1), that separate 
ratings are permitted.

Diagnostic Code 38 C.F.R. § 7312, located in 38 C.F.R. § 
4.114, provides rating criteria for cirrhosis of the liver.  
A 10 percent rating is warranted for symptoms such as 
weakness, anorexia, abdominal pain and malaise.  A 30 percent 
rating is warranted when the evidence indicates that there is 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss.  In this case, the record documents no manifestations 
of the veteran's cirrhosis that are separate and distinct 
from those already considered under Diagnostic Code 7354 for 
his hepatitis C.  Therefore, a separate rating for cirrhosis 
of the liver is not warranted. 

A close review of the record does not reveal any distinct 
period during which a schedular rating in excess of 20 
percent for hepatitis C is warranted nor that a separate 
compensable rating has been warranted for cirrhosis of the 
liver etiologically associated with service-connected 
hepatitis C.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In conclusion, the weight of the credible evidence 
demonstrates that the veteran's hepatitis C with cirrhosis 
warrants no more than the assigned 20 percent rating at any 
time during the course of the appeal.  Therefore, the 
preponderance of the evidence is against a claim for an 
increased evaluation.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the appeal period.  38 C.F.R. § 
3.321(b) (1).  In this regard, the Board notes that the 
veteran's hepatitis C with cirrhosis has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating for the disability on appeal pursuant to 38 C.F.R. § 
3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board has also determined that the veteran's service-
connected hepatitis C with cirrhosis does not warrant 
consideration for an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

	B.  Hypertension

For the entirety of the appeal period, extending since the 
increased rating claim was filed in December 2003, a 20 
percent evaluation has been in effect for hypertension.  A 20 
percent rating is warranted for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) where 
diastolic pressure is predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent rating 
requires diastolic pressure predominantly 120 or more.  A 60 
percent rating requires diastolic pressure predominantly 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Based on the medical evidence, the Board finds that the 
veteran's service-connected hypertension is not more than 20 
percent disabling.  The evidence fails to indicate diastolic 
blood pressure readings of predominantly 120 or more as 
required for an increased (40 percent) rating under 
Diagnostic Code 7101.  

The majority of blood pressure readings taken during the 
pendency of the veteran's claim have fallen short of the 120 
diastolic measurement.  Specifically, for instance having 
assessed all of the blood pressure readings made between 2005 
and 2008 as summarized herein, expressed as a percentage, 
less than 50 percent of those blood pressure readings reflect 
a diastolic reading of 120.  Given this percentage of 
diastolic readings of 120 or more, blood pressure readings 
which warrant a higher rating do not predominate, as required 
by the rating schedule.

While the veteran has described some symptoms including 
headaches, visual impairment and erectile dysfunction which 
he believes may be associated with service-connected 
hypertension, at this point no such complications have been 
definitely associated by virtue of clinical evidence or 
competent medical opinion with hypertension.  Accordingly, 
there is no basis at this point for further analysis of 
whether a separate compensable evaluation might be warranted 
for any complication attributable to hypertension.  

After a careful review of the record, the Board can find no 
other evidence to support a finding that the veteran's 
service-connected hypertension was more or less severe during 
the appeal period.  At no time during the appeal period have 
diastolic pressures of 120 or above predominated.  As noted 
above, while there are isolated readings in this range, such 
represent not even a half of the overall readings taken, and 
thus these readings do not predominate.  Accordingly, there 
is no basis for awarding the veteran a disability rating 
other than the currently assigned 20 percent for at any time 
from December 2003 to the present.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the appeal period.  38 C.F.R. § 
3.321(b) (1).  In this regard, the Board notes that the 
veteran's hypertension has not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment 
beyond that contemplated by the rating schedule.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating for 
the disability on appeal pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the 
Board has also determined that the veteran's service-
connected hypertension does not warrant consideration for an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An evaluation in excess of 20 percent for hepatitis C with 
liver cirrhosis is denied.

An evaluation in excess of 20 percent for hypertension is 
denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


